                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

CARL WOODARD,                                         :      No. 3:18cv140
           Plaintiff                                  :
                                                      :      (Judge Munley)
       v.                                             :
                                                      :
SCRANTON QUINCY HOSPITAL                              :
COMPANY, LLC,                                         :
                       Defendant
::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::

                                                ORDER

       AND NOW, to wit, this 16th day of November 2018, Plaintiff Carl Woodard’s

motion for leave to amend his complaint (Doc. 21) is DENIED IN PART and

GRANTED IN PART as follows:

       1) Plaintiff’s motion is DENIED as it relates to plaintiff’s proposed FMLA

interference claim;

       2) Plaintiff’s motion is GRANTED as it relates to plaintiff’s proposed FMLA

retaliation claim; and

       3) Plaintiff is directed to file an amended complaint in accordance with this

order within ten (10) days.

                                                             BY THE COURT:

                                                             s/ James M. Munley_______
                                                             JUDGE JAMES M. MUNLEY
                                                             United States District Judge
